881 F.2d 1075
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony BOZEMAN, Petitioner-Appellant,v.William H. DALLMAN, Supt., Respondent-Appellee.
No. 88-4152.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

1
Before KEITH and RALPH B. GUY, Jr., Circuit Judges and THOMAS G. HULL, Chief District Judge.*

ORDER

2
Anthony Bozeman appeals the judgment of the district court denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Bozeman, an Ohio prisoner, sought to challenge his jury conviction for possession of a firearm while under a disability for which he received a sentence of 2 to 5 years imprisonment.  Bozeman asserted that his conviction was barred under the doctrine of collateral estoppel, as applied under the fifth amendment double jeopardy clause, because he had previously been acquitted on a charge of felonious assault, with gun and violence specifications.


4
The case was submitted to a magistrate who recommended denying Bozeman's petition.  The district court reviewed the case de novo in light of Bozeman's objections to the magistrate's report and recommendation.  The court incorporated the report by reference and adopted the recommendation, and dismissed Bozeman's petition.


5
On appeal, Bozeman reasserts that his conviction violates his rights under the double jeopardy clause.


6
Upon review, we find no error.  The district court correctly applied the analysis set forth in Ashe v. Swenson, 397 U.S. 436, 443 (1970), to the facts in this case, and properly dismissed the petition.


7
Accordingly, for the reasons set forth in the district court's memorandum of opinion dated September 30, 1988, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation